Case 1:18-cv-06127-CBA-RML Document 34 Filed 04/13/19 Page 1 of 3 PageID #: 342



                                      HENRY R. KAUFMAN, P.C.
                                          ATTORNEYS AT LAW
                                         60 EAST 42ND STREET
                                             47TH FLOOR
                                      NEW YORK, NEW YORK 10165

                                                                               OFFICE: (212) 880-0842
                                                                               MOBILE: (914) 589-7963
                                                                                  FAX: (212) 682-1965
                                                                           HKAUFMAN@HRKAUFMAN.COM
                                                                                WWW.HRKAUFMAN.COM


 Via Email
 Andrew C. Phillips, Esq.
 Clare Locke LLP
 10 Prince Street
 Alexandria, VA 22314

                                       Re: Morrison v. Langrick
 Dear Andy:

         Following our “meet and confer” last week, and in a good faith effort to resolve the
 discovery issues between us without court involvement, and in particular to obviate the need for
 your threatened motion to compel, we have now conferred with Ms. Morrison and are prepared
 to offer the following terms of compromise.

         Essentially, we can confirm, now with our client’s approval, that we would be prepared
 to amend our prior discovery responses to clarify that, in her case-in-chief (as carefully limited in
 the ad damnum), Ms. Morrison is only seeking damages from February 12, 2018 forward (the
 date of the first threat of a defamation action against her) and that, as a further accommodation,
 we would be prepared to provide documents and information covering a year before that date –
 specifically, January 1, 2017 to the present. In return, you would agree not to make the
 threatened motion to compel.

        As we discussed in our telephone conversation, the discovery you are threatening to
 compel is – in our view – both premature and overbroad because the ad damnum clause of our
 Declaratory Judgment complaint is limited to damages arising from your client’s threat of a
 slander action based on her January 2, 2018 telephone call to Bloomberg, accompanied by his
 demand for an unconscionable – indeed extortionate – NDA, and then combined with the
 overhanging threat of still further defamation litigation anytime our client might speak or write
 about her horrific, life-changing experience with Mr. Langrick in May, 2005.
Case 1:18-cv-06127-CBA-RML Document 34 Filed 04/13/19 Page 2 of 3 PageID #: 343




         Accordingly, as we also explained in last week’s call, upon careful review of certain of
 our prior disclosures, we have come to realize that, despite Ms. Morrison’s genuine past and
 continuing psychological distress, and the upending of her life personally and professionally, as a
 result of the events of May, 2005, the actual relief sought in the case-in-chief is limited to
 damages arising as a result of Langrick’s threats, which began in early 2018. Therefore, the
 responses we made were overly broad, although accurately reflecting what Ms. Morrison’s went
 through.

          While we still believe that any discovery is premature and wasteful, in addition to being
 personally intrusive, until the motion to dismiss is decided, after discussion with Ms. Morrison
 we would agree to give you authorizations for psychological records and recognize your limited
 right to her employment records, for the roughly one year prior to Mr. Langrick’s first threat of
 litigation, through to the present, if you agree to withdraw your pending far broader requests for
 a dozen or more years of earlier records.

         In our phone call, you pointed out that the Declaratory Judgment complaint referenced
 Ms. Morrison’s psychological suffering as a result of Mr. Langrick’s behavior (and, we might
 add that, in his Answer and Counterclaims, Mr. Langrick has himself admitted and graphically
 detailed sexually-assaultive behavior that we believe would have given any 19 year old student
 good grounds to feel that way). To the extent this requires explanation, we felt that it was
 necessary to explain the traumatizing events – and their effects – in detail so that the court could
 understand why Ms. Morrison formed the good faith belief that her statements were true and
 were also and in any event constitutionally-protected statements of opinion, and/or qualifiedly
 privileged.

          Nevertheless, as reflected in her limited ad damnum, Ms. Morrison would frankly rather
 forgo seeking damages for harm suffered prior to 2018 than endure further damages and abuse
 by handing over and opening up the most intimate and intrusive details of her life’s history to the
 man she – justifiably – considers to have raped and sexually assaulted her.1 But, it was the threat
 of litigation and the threat to impose a draconian NDA in lieu of litigation that forced her to seek
 the declaratory relief that is the primary component of her case in chief.

        As we explained in our call, for the same reason as we believe that the medical
 information you requested inappropriately encompasses years prior to the events starting in 2018
 for which Ms. Morrison seeks damages, we believe that our initial disclosures and discovery

 1
   And please, I am respectfully requesting, do not offend our client – and I would expect the Court as well – by
 claiming it to be some kind of strategic “pressure testing,” through the discovery process, that has led our client to
 forego her broader damage claims. If there was any “pressure testing” in this tragic situation, that pressure was
 imposed by your client’s out-of-control behavior back in May 2005, the trauma of which still carries over for Ms.
 Morrison more than a dozen years after the events at Dartmouth and to this day.
Case 1:18-cv-06127-CBA-RML Document 34 Filed 04/13/19 Page 3 of 3 PageID #: 344



 responses with respect to employers were overly broad, as were certain responses to questions
 regarding Ms. Morrison’s previous writings, to the extent those were published before January 1,
 2017. We understand that you have already subpoenaed many of the employers identified. As
 part of the compromise we are proposing, we would expect you to promptly withdraw those
 subpoenas relating to employment and writing during the earlier, excluded time periods (and
 send us proof that you have done so). If you decline to do so, we reserve our right to bring that
 to the court’s attention either in our opposition to any motion to compel that you may bring, or in
 a separate motion if we determine that is appropriate. In the meantime, however, we ask you to
 immediately share with us all responses that you have received to those subpoenas and to
 continue to do so as you receive additional responses.

         With regard to the remainder of the production, as well as the massive video files
 concerning, among other things, consultation with spiritual leaders and other victims of sexual
 assault, as we mentioned, we are in the lengthy and time consuming process of trying to
 determine which, if any, sections of those are relevant to the post-2018 threats at issue in the
 case.

        You have also agreed to send us a proposed Protective Order concerning certain of Ms.
 Morrison’s disclosures.

         With regard to the request for admissions that you served upon us, and we indicated to
 you last week, although they are not yet due (having been served only on March 14), we are
 working on a formal response. In any event, as we told you, we will essentially be confirming
 that Ms. Morrison made the statements at issue.

         And finally, as we mentioned, we would reserve our right to take exception to any
 objections you have articulated in the past, or will articulate in the future, to our discovery
 demands.

        Please confirm that the terms outlined above are acceptable so we can, in turn, finish
 preparing the amended disclosures we have proposed and get them to you promptly.

                                                Very truly yours,
                                                       /s/
                                                Henry R. Kaufman P.C.
                                                Attorneys for Monica Morrison

 Cc:    Carol A. Schrager, Esq.
        Shannon B. Timmann, Esq.
